SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 5, 2013 VECTREN CORPORATION (Exact name of registrant as specified in its charter) Commission File No. Registrant, State of Incorporation, Address, and Telephone Number I.R.S Employer Identification No. 1-15467 Vectren Corporation 35-2086905 (An Indiana Corporation) One Vectren Square, Evansville, Indiana 47708 (812) 491-4000 1-16739 Vectren Utility Holdings, Inc. 35-2104850 (An Indiana Corporation) One Vectren Square Evansville, Indiana 47708 (812) 491-4000 Former name or address, if changed since last report: N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.03. Creation of a Direct Financial Obligation or an Obligation Under an Off-Balance Sheet Arrangement of a Registrant On June 5, 2013, Vectren Utility Holdings, Inc. (“VUHI”), a wholly-owned subsidiary of Vectren Corporation, issued in a private placement $45,000,000 principal amount of its 3.20% Senior Guaranteed Notes, dueJune 5, 2028, and $80,000,000 principal amount of its 4.25% Senior Guaranteed Notesdue June 5, 2043(collectively, the “Notes”), pursuant to a Note Purchase Agreement dated December 20, 2012 (the “Note Purchase Agreement”). The Notes are unconditionally guaranteed by Indiana Gas Company, Inc., Southern Indiana Gas and Electric Company and Vectren Energy Delivery of Ohio, Inc., all of which are wholly-owned subsidiaries of VUHI. The Note Purchase Agreement contains customary representations, warranties and covenants. The proceeds received from the issuance of the Notes will be used to repay short-term borrowings used to refinanceapproximately $122 million in principal amount of VUHI's 6.25% senior notes due 2039, which were called at par and were retired on or about April 1, 2013, and for general corporate purposes. A copy of the Note Purchase Agreement was attached as Exhibit4.1 to a Current Report on Form 8-K filed onDecember 20, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VECTREN CORPORATION June 5, 2013 By: /s/ M. Susan Hardwick M. Susan Hardwick Vice President, Controller and Assistant Treasurer
